Exhibit 10.2

Summary of the Registrant's Compensatory Arrangements with Executive Officers


Name and Title
 
Base Salary for 2015 - Effective April 1, 2015
F. Thomson Leighton
Chief Executive Officer
 
$1
James Benson
Chief Financial Officer
 
$450,000
Robert Blumofe
Executive Vice President - Platform
 
$430,000
James Gemmell
Executive Vice President - CHRO
 
$400,000
Melanie Haratunian
Executive Vice President and General Counsel
 
$430,000
Robert Hughes
President - Worldwide Operations
 
$530,000
Rick McConnell
President - Products and Development
 
$530,000





